DETAILED ACTION
Applicant’s 09/29/2020 response to the previous 05/29/2020 Office action has been considered and entered.

Due to unforeseen circumstances the Examiner was unable to schedule an interview with Applicant prior to the issuance of the instant Office action.  Any inconvenience is regretted and  Applicant is cordially invited to contact the Examiner via the information contained in the Conclusion below to set up a telephonic interview to discuss the instant Office action.

This is the Second First Office Action on the Merits and is directed towards claims 1-10, 12-15 and 21-26 as amended and/or filed on 09/29/2020.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is 07/06/2018 (20180706).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 09/29/2020 has been entered.

Response to Arguments
Applicant’s 09/29/2020 amendments to the claims and arguments in support thereof with respect to the rejections of the claims in the previous 05/29/2020 Office action have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
However, upon further careful consideration, a new ground(s) of rejection is made in view of US 20170191849 A1 to AGAM S et al. (Agam) and US 20140214319 A1 to Vucetic; Slobodan et al. (Vucetic).
Because of the complexity of the nature of the invention it is also necessary to clearly establish the understanding of the prior art so that the most productive telephonic interview may be held in response to the instant Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 12-15 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170191849 A1 to AGAM S et al. (Agam) in view of US 20140214319 A1 to Vucetic; Slobodan et al. (Vucetic).

Regarding claim 1 Agam teaches in for example the Figure(s) reproduced immediately below:


    PNG
    media_image1.png
    497
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    495
    681
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    382
    157
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    515
    299
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    724
    323
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    696
    246
    media_image6.png
    Greyscale

and associated descriptive texts a device 100 that provides navigation of a vehicle to park near a destination, the device comprising: 
a processor 102; and 
a memory storing instructions such as API’s 108 that, when executed by the processor, cause the device to: 

wherein a first route of the set of routes comprises a first set of two or more segments and a second route of the set of routes comprises a second set of two or more segments for respective routes near the destination in para:
“[0063] At 1, received data source 104 data is normalized using a Data Adaptor 208 and converted into one or more parking objects and stored in the database 210. The normalized data is also transferred to a Segment Probability Calculator 504. The GIS Service 502 uses mapping information and radius information to calculate a collection of segments used for route planning. From 1, method 500a proceeds to 2.”; 

compute a probability of vacancies at each of a plurality of parking opportunities along the segments of the route to generate a parking probability for each of the plurality of parking opportunities in step 704:
“[0076] At 704, calculating, by a computer using the normalized data, a probability for parking space availability in given geographical segments for a selected destination is calculated by a computer and using the normalized data. In typical implementations, the probability is calculated according to one or more of time, day, and date. From 704, method 700 proceeds to 706.”, 

weight the parking probability at each of the plurality of parking opportunities according to a target arrival time at the destination, an estimated arrival time at the parking opportunity (i.e. estimated time to drive around (ETDA)), and a secondary travel duration between the parking opportunity and the destination (i.e. estimated time to walk (ETW)) to generate a weighted parking probability (i.e. estimated time to park (ETP)) for each of the plurality of parking opportunities in para:
“[0106] For example, in a first implementation, a computer-implemented method, comprising: normalizing parking-related statistical and real-time data and data received from routing data providers as normalized data; calculating, by a , a probability for parking space availability in given geographical segments for a selected destination; calculating routes to available parking, probability, and an estimated time to park (ETP)=estimated time to drive around (ETDA)+estimated time to walk (ETW) using the normalized statistical data and the selected destination; and evaluating the calculated routes to available parking in combination with user preferences to rank the calculated routes to available parking; and initiating the ranked routes to available parking in a graphical user interface (GUI).”; and 

aggregate the weighted parking probabilities of the parking opportunities along the segments of the route to identify a parking route probability for the route in step 710:
“[0079] At 710, the calculated routes to available parking are evaluated in combination with user preferences to rank the calculated routes to available parking. In some implementations, the ranking is based on dynamic pricing. From 710, method 700 proceeds to 712.”; 

compare the parking route probabilities of the respective routes to select a parking route in step 712:
“[0080] At 712, the ranked routes are initiated for display. For example, the ranked routes can be presented to a user in a mobile application executing on a mobile device using a GUI. After 712, method 700 stops.”; 

and 

navigate the vehicle based on the parking route in step 810 and para:
“[0087] At 810, the parked vehicle and moving vehicle swap places with respect to the parking space. From 810, method 800 proceeds to 812.”.  

While it is considered that Agam teaches the claimed invention as explained above including multiple segments of the route, if Applicant is of the opinion that Agam does not expressly disclose wherein a first route of the set of routes comprises a first set of two or more segments and a second route of the set of routes comprises a second set of 
    PNG
    media_image7.png
    531
    468
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    640
    345
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    512
    378
    media_image9.png
    Greyscale

And associated descriptive texts including paragraphs:
“[0027] In step 430, parking instructions are sent to remote server 130 through communication channel 140. In step 440, client device 110 is waiting for recommendation engine 320 of remote server 130 to calculate the recommended parking search route. The parking search route of an embodiment is defined as a sequence of M consecutive road segments starting from the current location, where each segment is labeled either as PARK or NO_PARK. Value M may be as 

[0029] The choice of M influences computational time to calculate the recommended route. While M can be set arbitrarily large, in some embodiments it might be desirable to set M to a relatively small number, such as M=10 or M=15. In such embodiments, the process for requesting and obtaining a parking search route by client device 110 described in FIG. 4 may be repeated until a parking spot is found. For example, client device 110 may continue to record its current location periodically, for example, every 10 seconds or every 50 meters. If client device 110 determines that car 120 traveled more than a certain distance, for example M/2 segments, and did not find a parking spot, it may send a new request to remote server 130 for a parking search route starting from the current location of car 120. Upon receipt of the new route from remote server 130, client device 110 may refresh its display 211 by replacing the old recommended parking search route with the new one. In other embodiments, the new request may be initiated by the driver or by server 130.” (Emphasis added).

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of generating routes with multiple segments. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, multiple routes including multiple individual segments will be considered when searching for the best route such that a first route of the set of routes  “replacing the old recommended parking search route with the new one.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Vucetic to the prior art of Agam as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the device of claim 1, wherein: 16/029,091 Page 3 
the device further comprises a parking probability data source see Agam figure 1; and 
execution of the instructions further causes the device to: 
receive a parking report from a second vehicle via digital cameras for a selected segment in Agam para:
“[0024] In typical implementations, the PAS provides data and services through a mobile application (for example, a native, white-label, in-vehicle installed application solution, or other mobile application) executing on a mobile computing device taking into account, for example, local parking rules, driving time required to get to the parking space, walking time to final destination, and various driver preferences. The mobile application can also be configured to leverage one or more hardware/software features of the mobile computing device (for example, digital cameras, light sensors, gyroscope, accelerometer, other An in-vehicle installed solution could, for example, be installed by an auto maker and include both hardware and software integrated with an automobile (such as applications, sensors, digital cameras, etc.) that can be used by the PAS to provide the above-mentioned and other functions consistent with this disclosure.”; and 

store, in the parking probability data source, a segment parking probability for the selected segment according to the parking report in Agam para:
“[0053] In some implementations, all calculations are performed by the Spatial Engine 320. The Spatial Engine 320 can provide auto aggregation, so instead of seeing multiple points, one line of color per street section can be presented to a Client 110 based on a calculated parking probability. Similarly, when zooming in/out on a GUI an aggregation is calculated automatically as well as a summary window that changes in real-time. The described system can also create a polygon to further refine results.”.  

Regarding claim 3 and the limitation the device of claim 2, wherein: 
receiving the parking report further comprises: 
receiving, from the second vehicle, a parking opportunity notification for the selected segment in Agam Figure 7, steps 702-704 and Figure 8, step 802 as well as para [0043] “ images of available parking spaces from a mobile device digital camera while driving),”; and 
identifying the parking route probability further comprises: identifying the parking route probability of routes comprising the selected segment according to the parking opportunity notification in Agam Figure 7 steps 702-710.  

Regarding claim 4 and the limitation the device of claim 1, wherein identifying the set of routes further comprises: limiting the set of routes to a walking distance threshold for a 

Regarding claim 5 and the limitation the device of claim 1, wherein: executing the instructions further causes the device to, for respective segments, identify a preference score for parking the vehicle in the respective parking opportunities; and selecting the parking route further comprises: weighting the parking route probabilities by the preference scores of the parking opportunities of the respective segments to identify the parking route see Agam para:
“[0038] In some implementations, the Mobile Application 206 can expose additional features to simplify the search for parking spots. For example, the additional features could include quickly changing personal preferences from default values and receiving suggestions for changes to personal preferences based on Client 110 actions over time. Navigation can be chosen to be performed by the Client 110's favorite navigation system or a native navigation system included as part of the Mobile Application 206. The described PAS would pop up on/in place of the Client 110's navigation system just before, for example, the last mile to the Client 110's desired destination to navigate the Client 110 to the destination. In some implementations, the PAS would present to the Client 110, a detailed GUI with enhanced information about a suggested parking space as an option (for example, exact location, price/hr., parking rules, payment options, etc.). Once parked, the Client 110 could be presented with a walking or public transformation route to the intended destination.

[0041] In some implementations, provided features could also include saved parking, otherwise a ticket (for example, a parking spot is saved for a specific driver. If someone else parks there, they can receive a ticket. The driver can reserve the parking x minutes before arrival to the parking spot (the driver can pay when he reserves the parking). If the driver does not arrive during those x minutes, the parking spot will be freed for use by others (for example, a penalty system could be implemented if the driver does not arrive in a particular time frame), dynamic heat mapping (a map showing parking conditions and/or parking suitable for personal preferences of a Client 110. Heat maps will not be the same for two drivers who are looking for parking at the same location. In some implementations, the Mobile Application can be configured to block streets 110 can rate performance of a particular data/service source (such as, according to: time in the day, location in the city, time and location in the city, etc.)).”.  

Regarding claim 6 and the limitation the device of claim 5, wherein the preference score is proportional to a proximity of the respective parking opportunities to the destination see Agam para:
“[0093] In typical implementations, a designated vehicle can be determined by one or a combination of various methods. For example, first come-first served (for example, the designated vehicle will be determined by a closest ETA or distance to the parking space),”  

Regarding claim 7 and the limitation the device of claim 6, wherein:16/029,091Page 4 executing the instructions further causes the device to identify, from a local weather report, a weather condition; and the weighting further comprises: adjusting the weighting of the parking route probabilities by the preference scores proportional to the proximity according to the weather condition see Agam para:
“[0025] In a typical implementation, example services provided by the PAS can include, but are not limited to, on-street parking space availability (for example, exposing parking space availability data as well as a routing service that maximizes the chances of finding a parking space (for example, an administrator can configure that the solution should only use particular data/service sources) and provides a most efficient route to the parking space given current road, weather, event, etc. conditions), social parking, dynamic pricing, cashless payments, system feedback based on a driver's parking experience. Other available services will be apparent from the overall disclosure and are considered to be within the scope of this disclosure.”.  

Regarding claim 8 and the limitation the device of claim 6, wherein the weighting the parking probability comprises identifying  from a schedule of a user of the vehicle, the target arrival time at the destination see Agam para:
“[0042] Other additional features could gamification functionality, including, among other things, providing invitation codes to a Client 110 to invite friends, colleagues, family, etc. to use the PAS. Parking credits can be offered as a reward to the Client 110 following additional signups with the shared invitation codes. The PAS can also be integrated with Client 110 personal calendars and intelligently suggest parking routes/options based on scheduled events, past usage history, and the like.”.

Regarding claim 9 and the limitation A method of navigating a vehicle from a starting location to a destination to park near the destination, the method involving a device having a processor and comprising: executing, by the processor, instructions that cause the device to: identify a set of routes near the destination, respective routes comprising a set of segments, wherein identifying the set of routes comprises: initiating a first route as a first segment having a highest parking probability of a first set of segments near the destination; and appending, to the first segment in the first route, a next segment that is connected with the first segment and has a highest parking probability of a second set of segments connected to the first segment, wherein the next segment is between the starting location and the first segment and further from the destination than the first segment; for the respective routes, aggregate parking probabilities of parking 16/029,091 Page 5 opportunities along the segments of the route to identify a parking route probability for the route; compare the parking route probabilities of the respective routes to select a parking route; and navigate the vehicle based on the parking route see the rejection of corresponding parts of the claims above, especially as applied to claim 1 and incorporated herein wherein it is understood that “replacing the old recommended parking search route with the new one.” Causes to occur that the next segment is between the starting location and the first segment and further from the destination than the first segment and would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Vucetic to the prior art of Agam as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 10 and the limitation the method of claim 9, wherein identifying the set of routes further comprises: identifying a selected set of route start locations that are near the destination; and formulating routes that begin at a selected route start location and extend away from the destination see the teachings of both references with regard to how the routes are formulated in the manner claimed.  

Regarding claim 12 and the limitation the method of claim 9, wherein identifying the set of routes further comprises: limiting the set to routes that comprise parking opportunities comprising a walking distance to the destination that is within a walking distance threshold see Agam “Walking time”.  

Regarding claim 13 and the limitation the method of claim 9, wherein identifying the set of routes further comprises: limiting the set to routes that present a parking route 
“[0077] At 706, the given geographical segments are filtered according to a threshold. Thresholds can be set for any type of data and at any value consistent with this disclosure. From 706, method 700 proceeds to 708.”.  

Regarding claim 14 and the limitation the method of claim 9, wherein: a dynamic segment exhibits a dynamic parking availability; and identifying the set of routes further comprises: identifying a route that includes the dynamic segment; and inserting at least two instances of the dynamic segment in the route see the teachings of Agam with regard to “real-time” which connotes the claimed “dynamic parking availability”.  

Regarding claim 15 and the limitation the method of claim 9, wherein: a second vehicle is also parking near the destination; and 16/029,091Page 6selecting the parking route further comprises: distributing the parking probabilities of the parking opportunities between the vehicle and the second vehicle see the teachings of Agam “heat map”.  
 
Regarding claim 21 and the limitation the A method for navigating a vehicle to park near a destination, comprising: identifying a set of routes near the destination, respective routes comprising a set of segments, wherein a first route of the set of routes comprises a first set of two or more segments and a second route of the set of routes comprises a second set of two or more segments; for respective routes near the destination; computing a probability of vacancies at each of a plurality of parking opportunities along the segments of the route to generate a parking probability for each of the plurality of parking opportunities, weighting the parking probability at each of the plurality of parking 
 
Regarding claim 22 and the limitation the method of claim 21, wherein the weighting comprises: calculating a walking duration between the respective parking opportunities and16/029,091Page 7 the destination to generate the secondary travel duration between the respective parking opportunities and the destination see Agam “walk time”.
Regarding claim 23 and the limitation the method of claim 21, comprising: assigning a navigation complexity score to each segment; and weighting the parking route probability of each route based upon the navigation complexity scores of the segments comprised within the route see the teachings of Agam with regard to avoiding chaotic traffic jams which connotes the claimed “navigation complexity score”.
“[0033] Municipalities 204 (a Client 110 in FIG. 1) can include businesses, universities, towns, cities, states, and other population centers that wish to consume parking-related analytics data (here illustrated interfacing with the Analytics API 214) and services provided by the PIE 102. The provided parking-related analytics data and services enable the Municipalities 204 to effectively manage parking and to encourage potential drivers to rely on other modes of avoid chaotic traffic jams, redirect traffic, or to differentiate between city dwellers and visitors. The provided parking-related analytics data and services can be used to, among other things consistent with this disclosure, making parking more efficient (using maps, such as heat maps, routing maps, and estimated time of arrival (ETA) data, to indicate available parking and efficient routing), reduce parking congestion, wasted time, and wasted fuel, while improving speed and reliability of public transit, access to businesses/municipal services, and road safety.

[0070] There is typically more demand for parking than spaces available in city centers, and supply is typically undervalued (prices should be adjusted to reflect demand for a specific location). As described above, dynamic responsive pricing can be used to adjust parking space prices. Adjusting parking space prices can, among other things, (for higher rates) create more turnover on the busiest blocks and (for lower prices) to draw drivers to blocks with underused spaces, reduce carbon emissions, reduce traffic congestion, redirect traffic, etc. In some implementations, dynamic pricing can be determined by, but not limited to: statistical data−according to past information, real-time data, or statistical+real-time data.”  

	See also Vucetic para [0030] “The traffic rules may contain information about allowed directions of traffic, such as one-way streets or forbidden left turns. “

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of generating routes based on the complexity of navigating to a parking spot based on chaotic traffic, one way streets and forbidden turns. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, those routes with forbidden turns or one way streets would be eliminated from consideration based on the navigation complexity.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Vucetic to the prior art of Agam as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 24 and the limitation the method of claim 21, comprising: determining weather conditions at the destination; and weighting the parking route probabilities according to the weather conditions see the rejection of corresponding parts of claim 7 above incorporated herein by reference.  
  
Regarding claim 25 and the limitation the method of claim 21, wherein identifying the set of routes comprises: initiating the first route as a first segment having a highest parking probability of a first set of segments near the destination; and appending, to the first segment in the first route, a next segment that is connected with the first segment and has a highest parking probability of a second set of segments connected to the first segment see the teachings of the combination of references wherein Vucetic teaches appending new route segments to old searches.  

Regarding claim 26 and the limitation the method of claim 21, wherein: a second vehicle is also parking near the destination; and selecting the parking route comprises weighted parking probabilities of the parking opportunities between the vehicle and the second vehicle see the teachings above with regard to “heat maps” and different drivers having different heat maps while searching for parking based on their individual preferences,.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to predicating if parking spaces will be available in a specific area at a specific time and routing vehicles thereto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210213

/BEHRANG BADII/Primary Examiner, Art Unit 3665